JOHN W. HUBER, United States Attorney (#7226)                        11
KARIN M. FOJTIK, Assistant United States Attorney (#7527)                 S n:/:{1-ED
                                                                              ..• , •..!   i   \'tcr cour:< r
Attorneys for the United States of America
Office of the United States Attorney                                10/9 AUG I Lt           .. ,
111 South Main Street, Suite 1800                                    r;i,~r       f:...) S: 3b
                                                                     ,.If,>     Nier Qt:.
Salt Lake City, Utah 84111-2176                                  '.,,                           ' u
                                                                  - t:
Telephone: (801) 524-5682


                    IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAI-I, NORTHERN DIVISION


                                                        Defendant.
UNITED STATES OF AMERICA,

       Plaintiff,                                INDICTMENT

vs.
                                                 VIOLATION:
JACOB RILEY PECK,                                18 U.S.C. § 2422(b ), COERCION AND
                                                 ENTICEMENT (Count 1)

                                                       Case: 1: 19-cr-00082
       The Grand Jury Charges:                         Assigned To: Shelby, Robert J.
                                                       Assign. Date: 8/14/2019
                                                       Description:
                                       COUNT 1
                                 Coercion and Enticement
                                  (18 U.S.C. §,2422(b))

       Between April 15, 2019, and August 1, 2019, in the Northern Division of the

District of Utah,
                                 JACOB RILEY PECK,

the defendant herein, did knowingly and intentionally, by means of a facility of interstate

commerce, persuade, induce, entice, and coerce any individual who had not attained the

age of 18 years, to engage in sexual activity for which a person can be charged with a
criminal offense, and attempted to so persuade, induce, entice, and coerce; and did aid

and abet; all in violation of 18 U.S.C. § 2422(b).




                                           FORE           OF THE GRAND JURY



JOHN W. HUBER




Assistant United States Attorney
